[Cite as In re E.B., 2014-Ohio-2276.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100505




                                        IN RE: E.B., JR.

                                        A Minor Child

         [Appeal By Cuyahoga Support Enforcement Agency]



                                    JUDGMENT:
                              REVERSED AND REMANDED



                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. DL 08128628

        BEFORE: S. Gallagher, P.J., Kilbane, J., and Stewart, J.

        RELEASED AND JOURNALIZED: May 29, 2014
ATTORNEYS FOR APPELLANT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Joseph C. Young
Assistant Prosecuting Attorney
P.O. Box 93894
Cleveland, Ohio 44101


FOR APPELLEE

For C.G., pro se

C.G.
5977 Bearcreek Drive., #301
Bedford Heights, Ohio 44146

For K.D., pro se

K.D.
3243 Dellwood Road
Cleveland Heights, Ohio 44118
SEAN C. GALLAGHER, P.J.:

       {¶1} Pursuant to App.R. 11.1 and Loc.R. 11.1, this cause came to be heard upon

the accelerated calendar. Appellant, Cuyahoga Support Enforcement Agency (“CSEA”),

appeals the trial court’s order denying a motion to establish support for the minor child,

E.B., Jr. (“E.B.”), against his mother. For the following reasons, we reverse the decision

of the trial court and remand for further proceedings.

       {¶2} It is important to note that the current case originated as a delinquency action

against E.B. During that case, the trial court determined E.B. delinquent, granted legal

custody to a nonparent, and established a support order between the father and the

nonparent custodian. On January 6, 2011, CSEA filed a motion to establish support from

E.B.’s mother. On July 21, 2011, five days before E.B.’s 18th birthday, service of that

motion was perfected. On November 14, 2012, the trial court denied CSEA’s motion,

stating that E.B. reached the age of majority and that the juvenile court lacked subject

matter jurisdiction to order support.

       {¶3} It is from this decision that CSEA now appeals, raising in its sole assignment

of error that the trial court erred by dismissing the motion for support on jurisdictional

grounds. CSEA’s arguments have merit.

       {¶4} Generally, support cannot be established in the first instance in a

“post-majority” filing.   Carnes v. Kemp, 104 Ohio St.3d 629, 2004-Ohio-7107, 821

N.E.2d 180, ¶ 10, citing Park v. Ambrose, 85 Ohio App.3d 179, 183, 619 N.E.2d 469 (4th
Dist.1993), fn. 1. Further, a parent’s obligation to support the minor generally terminates

on the child’s 18th birthday. Id. at ¶ 13 (finding a statutory exception circumvents this

general principle because the legislature extended the juvenile court’s jurisdiction to

resolve parentage actions beyond the child’s 18th birthday). There is no dispute that the

motion for support was filed prior to E.B.’s 18th birthday. The trial court determined,

relying on In re: J.V., 189 Ohio App.3d 287, 2010-Ohio-4017, 821 N.E.2d 180 (8th

Dist.), and Kemp, that E.B.’s attaining the age of 18 divested the court of jurisdiction to

review CSEA’s motion. Neither case, however, is applicable. Neither case dealt with

the juvenile court’s jurisdiction over a case originating as a delinquency action.

       {¶5} In a delinquency action, the juvenile court has jurisdiction over any person

adjudicated a delinquent child until that person attains 21 years of age.               R.C.

2152.02(C)(6). Further, “for the purposes of that jurisdiction related to that adjudication,

* * * a person adjudicated a delinquent child or juvenile traffic offender shall be deemed

a ‘child’ until the person attains twenty-one years of age.” Id. Therefore, the legislature

has extended the jurisdiction of the juvenile court beyond a delinquent child’s 18th

birthday.

       {¶6} In this case, the trial court determined that E.B. was a delinquent child, and

pursuant to that determination, the court committed E.B. to the custody of a nonparent

pursuant to R.C. 2152.19(A)(1). As part of that disposition, R.C. 2151.36 provides that

       when a child has been committed as provided by * * * Chapter 2152. of the
       Revised Code, the juvenile court shall issue an order * * * requiring that the
       parent, guardian, or person charged with the child’s support pay for the
       care, support, maintenance, and education of the child.
(Emphasis added.) The definition of “child” is extended for support purposes until the

person attains the age of 21 in specific, statutorily mandated situations. In re: Hinko, 84

Ohio App.3d 89, 93, 616 N.E.2d 515 (8th Dist.1992).

        {¶7} In Hinko, this court held that parents were obligated to pay support for the

“care, maintenance, and education of the child” beyond the minor’s 18th birthday when

that child was committed to a nonparent’s custody as a result of an adjudication of

delinquency. Id. In reaching this conclusion, this court held that by defining a child to

include a person adjudicated a delinquent up to that person’s 21st birthday, the legislature

necessarily extended the support obligation pursuant to R.C. 2151.36 beyond the

common-law rule — that the duty of a parent to support a child ends when the child

reaches the age of majority. Id.1

        {¶8} We have a similar situation. On February 25, 2009, E.B. was adjudicated a

delinquent child and, as part of that disposition pursuant to R.C. Chapter 2152, committed

to the custody of a nonparent. In turn, R.C. 2151.36 set forth the parents’ obligation to

pay “for the care, support, maintenance, and education of the child.” R.C. 2152.02(C)(6)

specifically defines E.B. as a “child” until he attains the age of 21. Pursuant to R.C.

2151.36, in conjunction with R.C. 2152.02(C)(6), the juvenile court had jurisdiction to

        1
         This decision is not in conflict with the recent decision of this court in In re: W.W., 8th Dist.
Cuyahoga No. 98784, 2013-Ohio-827. In W.W., because of a complaint of neglect, the child was
committed to the custody of nonparents through R.C. 2151.353, which provides that the juvenile court
loses jurisdiction over the child upon the child’s reaching the age of 18. R.C. 2151.353(E)(1). The
specific statutory provisions redefining “child” to include 18- to 21-year-olds for the purposes of a
delinquency action did not apply.
determine support issues beyond E.B.’s 18th birthday. On November 14, 2012, when it

dismissed CSEA’s motion, therefore, the juvenile court had jurisdiction over the support

matter. For this reason, the trial court erred in dismissing the claims on jurisdictional

grounds. For the purposes of determining the juvenile court’s jurisdiction, pursuant to

R.C. 2152.02(C)(6), E.B. is considered a “child” until he attains the age of 21.2

       {¶9} CSEA’s sole assignment of error is sustained.

       {¶10} The decision of the court is reversed, and the case is remanded to the lower

court for further proceedings.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




       2
          Our decision does not address whether the child’s reaching the age of 18 or 21 divests the
juvenile court of jurisdiction over timely filed motions or the failure of the trial court to issue
statutorily mandated support orders. See, e.g., In re: Hollaender, 12th Dist. Warren No.
CA99-08-092, 2000 Ohio App. LEXIS 2649 (June 19, 2000) (the fact the minor reached the age of
majority did not divest the juvenile court of jurisdiction over motions filed while the court had
jurisdiction over the child); In re E.T.R., 8th Dist. Cuyahoga No. 98742, 2013-Ohio-1553 (“the
juvenile court has an obligation to issue a child support order requiring each parent to pay child
support when a third party is raising their child”). That issue is beyond the scope of the current
appeal in light of the fact that the juvenile court had jurisdiction over E.B.’s support beyond his 18th
birthday.
SEAN C. GALLAGHER, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
MELODY J. STEWART, J., CONCUR